Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 5 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 5 and 10, the use of “can” renders the claim indefinite because it is unclear whether or how the limitation is part of the claimed method.  See MPEP § 2173.05(d).

Allowable Subject Matter
Claims 1, 3-4, 6-9, 11-17 are allowed.
Claims 2, 5 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fail to teach, whether alone or in combination, the invention as claimed. Although the references cited below teach various limitations of the claims, Examiner believes the claims as a whole are non-obvious. 

Au et al. (US 2017/0332335; fig. 2 and paras. 47 and 56) and Lee et al. (US 2015/0282100; figs. 1 and 5, and paras. 68 and 70) each discloses high power and low power TRPs. 
Yamada et al. (US 2011/0281615; fig. 3 and paras. 12 and 76) and Liu et al. (US 2018/0332541; para. 64 and fig. 2C) each discloses TRPs using respective CCs. 
Xue et al. (US 20210091914; para. 361 and 398, and fig. 6) and Lee et al. (US 2020/0337027; para. 160-166 and fig. 9; note: aggregation for BWPs of different cells) each discloses BWP aggregation.
Ly et al. (US 20190222290) discloses BWPs used based on power modes (para. 13 and fig. 9).
	Manolakos et al. (US 20190053103) discloses segmented BWPs for users on a CC (para. 56 and figs. 9 and 11).
	Tsai et al. (US 2021/0076445) discloses default or initial BWPs for CCs used in aggregation (para. 255 and fig. 36). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462